IN THE SUPREME COURT OF THE STATE OF KANSAS


                                                No. 112,169

                              In the Matter of ANDREW M. DELANEY,
                                            Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE



        Original proceeding in discipline. Opinion filed November 26, 2014. Six-month suspension,
which is stayed during a probationary period of 2 years, subject to the terms and conditions specified.


        Deborah L. Hughes, Deputy Disciplinary Administrator, argued the cause, and Duston J.
Slinkard, Deputy Disciplinary Administrator, and Stanton A. Hazlett, Disciplinary Administrator, were on
the formal complaint for the petitioner.


        J. David Farris, of J. David Farris Law Offices, of Atchison, argued the cause, and Andrew M.
Delaney, respondent, argued the cause pro se.


        Per Curiam: This is an uncontested attorney discipline proceeding against
Andrew M. Delaney of Hiawatha, an attorney admitted to the practice of law in Kansas in
2002.


        On April 3, 2014, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). Respondent answered on April 15, 2014, admitting the allegations in
the formal complaint. In December 2013 and January 2014, counsel for respondent
submitted drafts of a proposed probation plan to the Disciplinary Administrator for
comments and suggestions. On April 8, 2014, counsel for respondent finalized the

                                                     1
proposed probation plan and submitted it to the hearing panel and the Disciplinary
Administrator.


      A panel of the Kansas Board for Discipline of Attorneys held a hearing on May 6,
2014, at which respondent appeared in person and through counsel. The hearing panel
determined the respondent violated KRPC 1.3 (2013 Kan. Ct. R. Annot. 464) (diligence);
KRPC 1.4 (2013 Kan. Ct. R. Annot. 484) (communication); KRPC 1.8(e) (2013 Kan. Ct.
R. Annot. 528) (conflict of interest); KRPC 3.2 (2013 Kan. Ct. R. Annot. 587)
(expediting litigation); KRPC 8.1 (2013 Kan. Ct. R. Annot. 646) (timely response to
disciplinary inquiry); and Kansas Supreme Court Rule 207(b) (2013 Kan. Ct. R. Annot.
336) (duty to aid Disciplinary Administrator in investigation of complaints).


      Upon conclusion of the hearing, the panel made the following findings of fact by
clear and convincing evidence and then made its conclusions of law, together with its
recommendation to this court:


                                          "Findings of Fact


      …..


              "8.     Andrew M. Delaney (hereinafter 'the respondent') is an attorney at law,
      Kansas attorney registration number 20476. His last registration address with the clerk of
      the appellate courts of Kansas is . . . Hiawatha, Kansas . . . . The Kansas Supreme Court
      admitted the respondent to the practice of law in the State of Kansas on April 26, 2002.

                                       "DA11078 and DA1152


              "9.     In 2010, two complaints were filed against the respondent. Following the
      investigation, the respondent entered into the attorney diversion program in connection


                                                  2
with the two disciplinary complaints. The respondent did not successfully complete the
diversion program.


        "10.    Kan. Sup. Ct. R. 203(d)(2)(vii) provides the procedure to follow when an
attorney fails to complete the terms and conditions of diversion:


        'Failure to Complete the Attorney Diversion Program. If the Respondent
        fails to complete the agreed tasks in a timely manner at any point in the
        diversion process, he or she may be terminated from the program. If such
        a termination occurs, traditional formal disciplinary procedures will
        resume. When the complaint is returned to the formal disciplinary
        process, the Respondent's termination from the Attorney Diversion
        Program may be cited as an additional aggravating factor in
        recommending discipline and as a violation of Supreme Court Rule 207
        and KRPC 8.1.'


        "11.    Additionally, pursuant to Kan. Sup. Ct. R. 203(d)(2)(i), '[b]y entering
into [the] diversion agreement, the Respondent stipulate[d] to the factual allegations and
rule violations . . . that can be mutually agreed upon by the Disciplinary Administrator
and the Respondent.' In the diversion agreement, the Disciplinary Administrator and the
respondent agreed to the following facts and rule violations:


                '8.        The Disciplinary Administrator and the Respondent
        stipulate to the following facts:


                                            DA 11,078
                a. [C.B.] retained Respondent in October 2007 for a
                divorce.


                b. The case was heard in February 2008. There was
                difficulty getting a hearing date.



                                               3
c. Respondent prepared a journal entry and sent it to
opposing counsel.


d. Respondent did not receive the signed journal entry
back, so on March 31, 2008, he sent opposing counsel
another copy.


e. The journal entry was filed April 7, 2008.


f. The QDRO provided Respondent's client receive
100% of a 401K that was administered by Albaugh, Inc.
The same day as the hearing, February 29, 2008,
Respondent sent a request to Albaugh asking for advice
on how to proceed.


g. The QDRO paperwork was complete on August 14,
2008.


h. Respondent admits he forgot about the QDRO until
the next January.


i. Respondent contacted Albaugh on how to withdraw
the funds. By this time, the account had lost $3000 due
to the decline in the stock market. However, at the time
of the divorce, the ex-husband was only 60% vested and
there was a 10% early withdrawal penalty. The actual
financial harm to the client from the delay is estimated to
be less than $2,000.


j. The same client, in the spring of 2009, engaged in a
relationship with a man who was willing to adopt her
son.

                            4
k. The ex-husband consented to the adoption and signed
a consent form in April 2009.


l. Complainant requested the adoption be completed
before the child started school, so he could enter school
with his name already changed.


m. Respondent suggested they wait on the adoption until
after they were married.


n. Complainant got married in September 2009.


o. The adoption case was not set until December 2009.
The court would not accept the consent form signed by
the ex-husband because it had been signed in April 2009.


p. The Respondent tracked the ex-husband down and got
another consent form signed. The adoption was
completed.


q. The Respondent waived his fee and did not require
Complainant to pay the filing fee. Respondent refunded
$300.00 of his $500.00 retainer and gave Complainant
$500.00 in cash to be used to buy Christmas presents.


                       DA 11,152


a. [C.M.B.] engaged Respondent in February 2009 for
help in dissolution of a partnership. No fee was paid.




                            5
                 b. A petition for dissolution of partnership and for
                 partition was filed in April 2009.


                 c. Motions for default judgments were filed in June
                 2009.


                 d. Respondent had difficulty obtaining service on all
                 parties.


                 e. In December 2009, Respondent apologized to
                 Complainant for the delay. This was one of the very few
                 contacts Respondent had with Complainant, despite
                 Complainant's attempts to contact him.


                 f. In February 2010, Complainant attempted to secure
                 new counsel.


                 g. In March 2010, Complainant threatened to file a
                 disciplinary action against Respondent. Respondent did
                 not contact Complainant. A complaint was filed in July
                 2010.


                 '9.        The Disciplinary Administrator and the Respondent
        agree that the Respondent violated KRPC 1.3, 1.4, 1.8(e) and 3.2.'


                                          "DA11784


        "12.     On March 13, 2013, N.R. filed a complaint against the respondent for
issues arising out of the respondent's representation of N.R. in a child in need of care
proceeding. It appears that N.R. complained that the respondent failed to appear in court
for a hearing, that he failed to return her telephone calls, and that he provided her with
bad advice on how to get her children returned to her custody. [The review committee of

                                              6
the Kansas Board for Discipline of Attorneys determined that probable cause did not
exist to conclude that the respondent violated the Kansas Rules of Professional Conduct
with regard to the respondent's representation of N.R. Case number DA11784 is before
the hearing panel solely on the allegation that the respondent failed to cooperate in the
disciplinary investigation.]


        "13.     On March 22, 2013, Ms. Knoll wrote to the respondent, enclosed a copy
of N.R.'s complaint, and directed the respondent to provide a written response to the
complaint within 20 days. The respondent failed to provide a written response to the
complaint.


        "14.     Thereafter, the disciplinary administrator referred N.R.'s complaint to the
Topeka Ethics and Grievance Committee for investigation. Lucky DeFries, chair of the
Topeka Ethics and Grievance Committee, appointed Stephen W. Cavanaugh to
investigate the complaint. On April 16, 2013, and on May 7, 2013, Mr. Cavanaugh wrote
to the respondent, directing the respondent to provide a written response to the complaint
filed by N.R. The respondent failed to provide a written response as directed by Mr.
Cavanaugh.


        "15.     On June 3, 2013, William C. Delaney, special investigator for the
disciplinary administrator was assigned to attempt to locate the respondent. On June 6,
2013, Mr. Delaney personally contacted the respondent at the Brown County Courthouse
in Hiawatha, Kansas. Mr. Delaney met with the respondent at the courthouse to discuss
the complaint filed by N.R. The respondent informed Mr. Delaney that he was aware of
the complaint and had no excuse for failing to provide a written answer to the complaint.
The respondent promised to provide a written response to the complaint within the next
few days. The respondent stated that he was not 'snubbing' the disciplinary
administrator's office but that he had a number of issues at that time. Mr. Delaney
provided the respondent with 10 additional days to provide a written response to N.R.'s
complaint.




                                             7
        "16.    On June 13, 2013, the respondent forwarded a written response to the
complaint filed by N.R., to Mr. Delaney.


                                   "Conclusions of Law


        "17.    Based upon the respondent's admissions in his answer, the respondent's
stipulations in the diversion agreement, and the findings of fact above, the hearing panel
concludes as a matter of law that the respondent violated KRPC 1.3, KRPC 1.4, KRPC
1.8(e), KRPC 3.2, KRPC 8.1, and Kan. Sup. Ct. R. 207, as detailed below.


                                        "KRPC 1.3


        "18.    Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent C.B. by failing to take action on the QDRO and by failing to timely
complete the adoption. The respondent failed to diligently represent C.M.B. by failing to
timely get service on the defendant and prosecute the dissolution of partnership case.
Because the respondent failed to act with reasonable diligence and promptness in
representing his clients, the hearing panel concludes that the respondent violated KRPC
1.3.


                                        "KRPC 1.4


        "19.    KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' In this case, the respondent violated KRPC 1.4(a) when he failed remain in
contact with C.M.B., despite C.M.B.'s attempts to contact the respondent. Accordingly,
the hearing panel concludes that the respondent violated KRPC 1.4(a).


                                      "KRPC 1.8(e)


        "20.    The respondent also violated KRPC 1.8(e). KRPC 1.8(e) provides:

                                             8
                 'A lawyer shall not provide financial assistance to a client in
        connection with pending or contemplated litigation, except that:


                 '(1)     a lawyer may advance court costs and expenses
                          of litigation, the repayment of which may be
                          contingent on the outcome of the matter; and


                 '(2)     a lawyer representing an indigent client may pay
                          court costs and expenses of litigation on behalf
                          of the client.'


In his representation of C.B., the respondent paid the filing fee and gave C.B. $500 in
cash to be used to purchase Christmas presents. As such, the hearing panel concludes that
the respondent violated KRPC 1.8(e).


                                            "KRPC 3.2


        "21.     An attorney violates KRPC 3.2 if he fails to make reasonable efforts to
expedite litigation consistent with the interests of his client. The respondent caused
unnecessary delay in C.B.'s adoption case and in C.M.B.'s dissolution of partnership case.
Thus, the hearing panel concludes that the respondent violated KRPC 3.2.


                          "KRPC 8.1 and Kan. Sup. Ct. R. 207(b)


        "22.     Lawyers must cooperate in disciplinary investigations. KRPC 8.1(b) and
Kan. Sup. Ct. R. 207(b) provide the requirements in this regard. '[A] lawyer in connection
with a . . . disciplinary matter, shall not: . . . knowingly fail to respond to a lawful demand
for information from [a] . . . disciplinary authority . . .' KRPC 8.1(b).


                 'It shall be the duty of each member of the bar of this state to aid
        the Supreme Court, the Disciplinary Board, and the Disciplinary

                                               9
           Administrator in investigations concerning complaints of misconduct,
           and to communicate to the Disciplinary Administrator any information
           he or she may have affecting such matters.'


Kan. Sup. Ct. R. 207(b). The respondent knew that he was required to forward a written
response to the initial complaints—he had been repeatedly instructed to do so in writing
by Ms. Knoll and Mr. Cavanaugh. Because the respondent knowingly failed to provide a
timely written response to the initial complaint filed by N.R., the hearing panel concludes
that the respondent violated KRPC 8.1(b) and Kan. Sup. Ct. R. 207(b).


                                  "American Bar Association
                          Standards for Imposing Lawyer Sanctions


           "23.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "24.    Duty Violated. The respondent violated his duty to his clients to provide
diligent representation and adequate communication. The respondent also violated his
duty to the legal system to expedite litigation. Finally, the respondent violated his duty to
the legal profession to cooperate in disciplinary investigations.


           "25.    Mental State. The respondent knowingly violated his duties.


           "26.    Injury. As a result of the respondent's misconduct, the respondent caused
actual injury to C.B., C.M.B., the legal system, and the legal profession. The harm to
C.B. can be quantified at less than $2,000.




                                              10
                           "Aggravating and Mitigating Factors


        "27.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "28.     A Pattern of Misconduct. The respondent has engaged in a pattern of
misconduct.


        "29.     Multiple Offenses. The respondent violated KRPC 1.3, KRPC 1.4,
KRPC 1.8(e), KRPC 3.2, KRPC 8.1, and Kan. Sup. Ct. R. 207. Accordingly, the hearing
panel concludes that the respondent committed multiple offenses.


        "30.     Bad Faith Obstruction of the Disciplinary Proceeding by Intentionally
Failing to Comply with Rules or Orders of the Disciplinary Process. The respondent
failed to comply with requests for information made by the disciplinary administrator. As
such, the hearing panel concludes that the respondent obstructed the disciplinary
proceeding.


        "31.     Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 2002. At the time
of the misconduct, the respondent has been practicing law for more than 10 years.


        "32.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "33.     Absence of a Dishonest or Selfish Motive. The respondent's misconduct
does not appear to have been motivated by dishonesty or selfishness.



                                             11
        "34.    Personal or Emotional Problems if Such Misfortunes Have Contributed
to Violation of the Kansas Rules of Professional Conduct. The respondent suffers from
major depressive disorder. It is clear that the respondent's depression contributed to his
misconduct.


        "35.    The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His or Her Full and Free Acknowledgment of the
Transgressions. While the respondent failed to cooperate during the disciplinary
investigation, he fully cooperated with the disciplinary process during the prosecution of
the formal complaint. Additionally, the respondent admitted the facts that gave rise to the
violations.


        "36.    Previous Good Character and Reputation in the Community Including
Any Letters from Clients, Friends and Lawyers in Support of the Character and General
Reputation of the Attorney. The respondent is an active and productive member of the bar
of Hiawatha, Kansas. The respondent also enjoys the respect of his peers and generally
possesses a good character and reputation as evidenced by the testimony of a number of
attorneys.


        "37.    Remorse. At the hearing on this matter, the respondent expressed genuine
remorse for having engaged in the misconduct.


        "38.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


        '4.32   Suspension is generally appropriate when a lawyer knows of a
                conflict of interest and does not fully disclose to a client the
                possible effect of that conflict, and causes injury or potential
                injury to a client.


        '4.33   Reprimand is generally appropriate when a lawyer is negligent in
                determining whether the representation of a client may be

                                             12
                 materially affected by the lawyer’s own interests, or whether the
                 representation will adversely affect another client, and causes
                 injury or potential injury to a client.


         '4.42   Suspension is generally appropriate when:


                 '(a)    a lawyer knowingly fails to perform services for a client
                         and causes injury or potential injury to a client; or


                 '(b)    a lawyer engages in a pattern of neglect and causes
                         injury or potential injury to a client.


         '4.43   Reprimand is generally appropriate when a lawyer is negligent
                 and does not act with reasonable diligence in representing a
                 client, and causes injury or potential injury to a client.


         '7.2    Suspension is generally appropriate when a lawyer knowingly
                 engages in conduct that is a violation of a duty owed as a
                 professional, and causes injury or potential injury to a client, the
                 public, or the legal system.'


                                      "Recommendation


         "39.    The disciplinary administrator and the respondent recommended that the
respondent be placed on probation, under the respondent's proposed plan of probation.
The disciplinary administrator would have recommended that the respondent be
suspended for a period of six months followed by a reinstatement hearing, under Kan.
Sup. Ct. R. 219, had the respondent not taken so many proactive steps to get his house in
order.


         "40.    Accordingly, based upon the findings of fact, conclusions of law, and the
Standards listed above, the hearing panel unanimously recommends that the respondent

                                              13
be suspended for a period of six months. The hearing panel further recommends that the
suspension be suspended and the respondent be placed on probation for a period of 2
years, subject to the following terms and conditions:


                "a.      KALAP. The respondent will comply with the terms and
        conditions of the monitoring agreement, executed on September 20,
        2013. If the monitoring attorney or Anne McDonald determines that the
        monitoring agreement should be changed or extended, the respondent
        will consent to the changes or extensions. The respondent will provide
        the monitoring attorney and KALAP with an appropriate release of
        information to allow the monitoring attorney and KALAP to provide
        information to the practice supervisor, the counselor, and the disciplinary
        administrator.


                "b.      Inventory of Cases and Clients. The respondent will
        maintain an inventory of all open cases and clients. The respondent will
        update the inventory on a daily basis. The inventory will include the
        client's name, the client's contact information, the client's goal, the tasks
        that remain to be completed, all pending deadlines, and the forum (if
        any) in which the matter is pending.


                "c.      Client Communication. The respondent will return all
        telephone calls within 48 business hours. The respondent will contact
        each client by letter at least once every three months regarding the status
        of the matter.


                "d.      Restitution. The respondent will refund $2,000 to C.B.
        within 90 days of the date of this report.


                "e.      Practice Supervision. William R. McQuillan will serve
        as the respondent's practice supervisor. The respondent will provide the
        practice supervisor with an updated copy of the inventory of cases and
        clients on a monthly basis. The respondent will allow the practice
                                             14
supervisor access to his client files, calendar, and trust account records.
The respondent will meet with the practice supervisor once a week. The
meetings will be face-to-face or by telephone, in the judgment of the
practice supervisor. The respondent will comply with any requests made
by the practice supervisor. The practice supervisor will prepare a
quarterly report to the disciplinary administrator regarding the
respondent's status on probation. The respondent will provide the
practice supervisor with an appropriate release of information to allow
the practice supervisor to provide such information to the counselor,
KALAP, the monitoring attorney, and the disciplinary administrator. The
practice supervisor will be acting as an officer and an agent of the court
while supervising the probation and monitoring the respondent's legal
practice. As supervising attorney, the practice supervisor will be afforded
all immunities granted by Kan. Sup. Ct. R. 223 during the course of his
supervising activities.


        "f.      Psychological Treatment. The respondent will continue
his treatment for depression throughout the period of supervised
probation, unless the counselor determines that continued treatment is no
longer necessary. The counselor will notify the practice supervisor and
the disciplinary administrator in the event that the respondent
discontinues treatment against the recommendation of the counselor
during the probationary period. The respondent will provide the
counselor with an appropriate release of information to allow the
counselor to provide such information to the practice supervisor,
KALAP, the monitoring attorney, and the disciplinary administrator.


        "g.      Medication. The respondent will comply with the
prescription medication plan developed by this primary care physician or
psychiatrist.


        "h.      Office Procedures. Within ten days of this report, the
respondent will provide the practice supervisor and the disciplinary
                                     15
administrator with written office procedures designed to monitor the
status, deadlines, and court appearances of all matters in which he has
undertaken representation. The respondent will modify that procedure if
directed to do so by the practice supervisor or the disciplinary
administrator. The respondent will follow the written office procedures.


        "i.      Calendar. On a weekly basis, the respondent and the
supervising attorney will review the respondent's calendar to ensure that
appropriate notices have been sent, that the respondent is properly
prepared for all events on his scheduled, and that all files have been
properly updated.


        "j.      Mail. Someone, other than the respondent, should be
charged with opening the respondent’s mail on a daily basis.


        "k.      Billing, Fee Agreements, and Conflict List. The
respondent will review all billing procedures with the practice
supervisor. The respondent will have a written fee agreement on each
and every case in his inventory. A conflict list will be prepared and kept
at the office to ensure that no conflicts arise in any of the new cases the
respondent undertakes. The conflict list will be reviewed by the
supervising attorney.


        "l.      Audits. Within thirty (30) days of the date of this report,
the practice supervisor will conduct an initial audit of the respondent's
files. Thereafter, every six months, the practice supervisor will conduct
additional audits. If the practice supervisor discovers any violations of
the Kansas Rules of Professional Conduct, the practice supervisor will
include such information in his report. The practice supervisor will
provide the disciplinary administrator and the respondent with a copy of
each audit report. The respondent will follow all recommendations and
correct all deficiencies noted in the practice supervisor's periodic audit
reports. At the conclusion of the period of probation, the respondent will
                                     16
               submit to the practice supervisor a detailed account of his active files and
               the practice supervisor will conduct a final audit.


                        "m.     Continued Cooperation. The respondent will continue to
               cooperate with the disciplinary administrator. If the disciplinary
               administrator requests any additional information, the respondent will
               timely provide such information.


                        "n.     Additional Violations. The respondent will not violate
               the terms of his probation or the provisions of the Kansas Rules of
               Professional Conduct. In the event that the respondent violates any of the
               terms of probation or any of the provisions of the Kansas Rules of
               Professional Conduct at any time during the probationary period, the
               respondent will immediately report such violation to the practice
               supervisor and the disciplinary administrator. The disciplinary
               administrator will take immediate action directing the respondent to
               show cause why the probation should not be revoked.


               "41.     Costs are assessed against the respondent in an amount to be certified by
       the office of the disciplinary administrator."


                                              DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the disciplinary
panel's findings, and the parties' arguments to determine whether KRPC violations exist
and, if they do, what discipline should be imposed. Attorney misconduct must be
established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d
375 (2011); see Supreme Court Rule 211(f) (2013 Kan. Ct. R. Annot. 356). Clear and
convincing evidence is "'evidence that causes the factfinder to believe that "the truth of
the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).
                                                    17
       Respondent was given adequate notice of the formal complaint, to which he filed
an answer. The Disciplinary Administrator's office and respondent entered into a written
stipulation upon which the panel's final hearing report was based in part. Respondent
filed no exceptions to the final hearing report. As such, the panel's findings of fact are
deemed admitted. Supreme Court Rule 212(c), (d) (2013 Kan. Ct. R. Annot. 375).


       The evidence before the hearing panel establishes by clear and convincing
evidence the charged misconduct violated KRPC 1.3 (2013 Kan. Ct. R. Annot. 464)
(diligence); 1.4 (2013 Kan. Ct. R. Annot. 484) (communication); 1.8(e) (2013 Kan. Ct. R.
Annot. 527) (conflict of interest); 3.2 (2013 Kan. Ct. R. Annot. 587) (expediting
litigation); 8.1 (2013 Kan. Ct. R. Annot. 646) (timely response to disciplinary inquiry);
Kansas Supreme Court Rule 207 (2013 Kan. Ct. R. Annot. 336) (duty to disciplinary
administrator), and it supports the panel's conclusions of law. We adopt the panel's
findings and conclusions.


       The only remaining issue for this court is determining the appropriate discipline
for respondent's violations. At the hearing before this court, the Disciplinary
Administrator and respondent jointly requested that this court adopt the hearing panel's
recommended discipline, as recited in the hearing panel's report at Paragraph 40. The
hearing panel's recommendations are advisory only and do not prevent us from imposing
greater or lesser sanctions. Supreme Court Rule 212(f) (2013 Kan. Ct. R. Annot. 375);
see In re Kline, 298 Kan. 96, 212-13, 311 P.3d 321 (2013).


       We agree with the parties that hearing panel's recommendation as recited in
Paragraph 40 of its report is the appropriate discipline, with the modification that if the
probation is revoked and a suspension invoked due to respondent's failure to comply with


                                              18
the terms and conditions in the probation plan, he must have a reinstatement hearing
pursuant to Supreme Court Rule 219 (2013 Kan. Ct. R. Annot. 407).


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Andrew M. Delaney be suspended from the
practice of law in the state of Kansas, in accordance with Supreme Court Rule 203(a)(2)
and (5) (2013 Kan. Ct. R. Annot. 300), for a 6-month period but imposition of this
discipline shall be stayed and respondent placed on probation under the terms and
conditions set out in Paragraph 40 of the hearing panel report as modified by this court in
this decision for a 2-year period beginning the date this opinion is filed.


       IT IS FURTHER ORDERED that if Andrew M. Delaney during his probationary
period fails to comply with the terms and conditions of his probation, a show cause order
shall issue and this court will take whatever disciplinary action appears just and proper
without further formal proceedings.


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.


       MICHAEL J. MALONE, Senior Judge, assigned. 1




1
  REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 112,169
to fill the vacancy on the court created by the appointment of Justice Nancy Moritz to the
United States 10th Circuit Court of Appeals.
                                             19